Title: To Benjamin Franklin from Aimé(or Amé)-Ambroise-Joseph Feutry, 14 November 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Ce vendredi matin 14. 9bre. 1777
Feutry a l’honneur d’annoncer à Monsieur Franklin que, dans Le mercure de france de ce mois de novembre, 1777, page 105 et suivantes, on y parle du bon homme Richard avec l’intérêt qu’il mérite, et qu’on appelle cet opuscule aureum Libellum. Si feutry avoit osé, il y eut joint ses commandemens de l’honnête homme; mais il a craint de mettre une petite piece de monnoye de cuivre à coté d’un ducat, dont l’or est le plus pur. Il assure Monsieur Franklin de son respect et de sa gratitude.
 
Addressed: A Monsieur / Monsieur Franklin / à Passy / Ruault
